Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed on 05/04/2021. Claims 1-15 and 17-21 were previously pending, as directed by this amendment, claims 1-14 and 17-21 have been amended, and claim 15 has been cancelled. Thus claims, 1-14 and 17-21 are presently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “echo measuring device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 is objected to because of the following informalities: (i) in line 5, “biological tissue” should be amended to “the biological tissue” recited in the preamble for proper antecedence basis; and (ii) in line 8 “displacemehbt” should be amended to “displacement” to correct the obvious typo.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page -10- of the response, with respect to the pending claims have been fully considered and are each addressed as follows:
In regards to claims 1-14, Applicant’s arguments have been considered but are moot in light of new grounds of rejection as set forth herein; and  
In regards to claims 17-21, no arguments were presented in rejection of claims 17-21 as being unpatentable over D1 (US 20090030300 A1 to Ghaboussi et al) in view of D2 (US 20080021317 A1 to Sumananweera) in view of D3 (US 5524636 A1 to Sarvazyan et al) as set forth in the Office action of 02/04/2021. Those rejections are hereby maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 in the last stanza further recites in part, “executing instructions at the processor based device to generate, based at least in part on the force, displacement measurements and echo signal measurements, estimates of stress and strain distribution in the biological tissue”. This recitation fails to meet the written description requirement because it requires the processor based device to generate estimates of stress and strain distribution based on:  (1) “the force”; (2) “displacement measurements”; and (3) “echo signal measurements”. However, as per the disclosure as filed, RF echo signal are used to generate displacement measurements see [0033] “…. As the probe 10/transducer 20 is being pressed to the tissue 30, it records echo data which is used to estimate a time series of displacements 40” and/or [0038] “After each compressive step, an RF echo-signal frame is recorded so that a set of internal displacements can be measured using a speckle- 10 tracking algorithm”, and the  After each compressive step, an RF echo-signal frame is recorded so that a set of internal displacements can be measured ... As illustrated in Figure 2, force-displacement measurements made following each compression step are introduced into AutoP to develop a model.”  As such, the amendment to include “echo signal measurement” fails to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed. 
Claims 2-12 are likewise rejected, because they include all limitations of claim 1. If examiner is mistaken, Applicant is respectfully requested to provide specific sections of the specification as filed that provide adequate written description for the subject matter in question.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not recite that a force measurement is provided to the processor based device, as such, it cannot be readily determined from the claim as to how the processor will estimate stress and strain without being provided with a force 
Claim 1 recites the limitation "the force" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Since a force is not provided to the processor based device (see preceding paragraph) it is unclear which force is being referred to considering the claim does not previously set forth a force and “plurality of forces” in line 4 does not appear to be the force being referred to. Claims 2-12 inherit the indefiniteness from claim 1.
Claim 10 recites in part “an echo-signal frame and measuring a set of displacement measurements of the biological tissue”. Firstly, it is unclear whether echo-signal frame in claim 10 and echo signal or echo signal measurements recited in claim 1 are one and the same. Secondly, an echo signal that corresponds to a reflection of an RF signal and an echo-signal frame appears to be one and the same e.g., [0037] of specification as filed “After each compressive step, an RF echo-signal frame is recorded …” thus rendering claim 10 indefinite. For examination purposes, consistent with disclosure as filed, it is presumed that recitation of claim 10 are to be found in claim 1, since the transmitting step in claim 1 is when recording, and claim 10 refers back to the recording. 
Claim 13 recites the limitation "the echo measurements" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be presumed that this recitation refers to RF – echo signal, consistent with [0037] of specification as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20090030300 A1 to Ghaboussi et al) in view of D4 (US 20040254460 A1 to Burcher et al.,) in view of D5 (US 20140094702 A1 to Kim et al).
Regarding claim 1, D1 (Ghaboussi et al) discloses a computer-implemented method for estimating stress and strain distributions in biological tissue ([abstract] Fig. 2A,  [0093-0095, 0112]), the method comprising: applying with a probe (“200”), a plurality of forces to the tissue ([0040-0042] and Figs 2A-2B); recording a series of displacement measurements respectively over a period of time resulting from said plurality of forces ([0041]); wherein said measurements are recorded corresponding to a plurality of locations on the biological tissue ([Fig. 2A, [0042]); providing the 
D1 discloses teaches use of probe tonometer that provides probe applied force and resulting displacement ([0040]) to a processor based device ([0043]) to determine mechanical properties (stress and strain distribution) of biological tissue ([0045] , [0110]).  Although D1 further notes in [0037] that ultrasound has been proposed for extracting information about elastic properties of tissue, D1, fails to expressly disclose the use of a probe having an ultrasound transducer but notes in [0117] that “The broader applications of the methodology are in minimally invasive in vivo quantitative characterization of the mechanical properties of soft tissues in general”.
Turning to D4 (Burcher et al,) in the same field of endeavor for estimating mechanical properties of biological tissue for diagnosis purposes ([0045] recording force and deformation of tissue to obtain Young’s Modulus i.e., a ratio of stress and strain by definition) discloses a computer implemented method ([0031], Fig. 4) for estimating mechanical properties of tissue ([0045], [0038], [0040]) the method comprising: applying with a probe having an ultrasound transducer ([0031], Fig. 4), a plurality of forces to the tissue (e.g., Fig. 11, [0036], [0040]); recording a series of displacement measurements respectively over a period of time resulting from said plurality of forces ([0036]); wherein said measurements are corresponding to a plurality of locations on said tissue (0040] “probe positions’ and “lateral offsets”); providing said force, location and displacement D4 discloses an machine 41 – Fig. 4, [0031] that receives and process received r.f. signals discussed in [0043], however, D4 fails to disclose that displacement measurements are determined from the RF signals. 
D5 (Kim et al,) also in the same field of endeavor for estimating mechanical properties of tissue for diagnosis purposes ([title], [abstract],[0004], [0168]) teaches applying with a probe having an ultrasound transducer a plurality of forces to biological tissue (e.g., Fig. 8, Fig. 16 and [0055] RF data captured during deformation by compression with ultrasound transducer); recording a series of displacement measurements respectively over a period of time resulting from said plurality of forces wherein the series of displacement measurements are recorded corresponding to a plurality of locations on said tissue ([abstract] and [0006],[0012] regarding acquired ultrasound echoes to calculate amount of strain and [0064] strain estimated by processing RF data - i.e., echo signal measurement corresponding to RF signal, to calculate in-plane frame-to-frame axial and lateral displacement. Examiner’s note: the echo signal measurement correspond to a respective force value that caused the compression and a respective location). D5makes up for the absence in D4 in that it was known in the prior art to determine displacement measurements from the RF signals.
All claimed elements were known in the prior art, as exemplified by D1, D4 and D5 above, and a skilled artisan in the art at the time of filing the claimed invention would have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one D1 to receive force and displacement measurements from prior art known devices such as those of D4 and D5, as input to the processor device of D1, so as to estimate stress and strain distributions in said tissue for diagnosis purposes. 
Precisely, since D1 teaches in [0037] that ultrasound has been proposed for extracting information about elastic properties of tissue and in  [0117] that the method is applicable in quantitative characterization of mechanical properties of soft tissue in general for diagnosis purposes, and D4 and D5 exemplify that a prior art ultrasound probe can apply compression on tissue at different locations and measure applied force for diagnosis purposes, specifically, D1 teaches a processor based device that generates, based in part on force and displacement measurements, estimates of stress and strain distribution in biological tissue ([0041], [0043], [0045]),  D4 teaches recording of forces displacement ([0045]) and RF signals ([0043]) and providing said measurements to a processor based device ([0031]) and  D5 teaches recording a series of displacement measurements respectively over a period of time from application of the plurality of forces, wherein the series of displacement measurements correspond to a plurality of locations on the biological tissue and are obtained from RF echo signals, transmitting an RF signal using the ultrasound transducer when recording each of the series of displacement measurements and measuring an echo signal corresponding to a reflection of the RF signal (see D5 ([abstract] and [0006] regarding acquired ultrasound echoes to calculate amount of strain and [0064] strain estimated by 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the computer implemented method of D1 with an ultrasound probe having an ultrasound transducer to apply a plurality of forces to the biological tissue, and provide the force and displacement measurements as taught by D4 to the processor based device of D1, wherein the displacement measurements in D4 are determined from reflected RF signals as taught by D5 as detailed above, so as to facilitate diagnosis of soft tissue for other body locations other than the eye, where the tonometer of D1 would not be applicable.
Regarding claims 2-8 and 11, are directed to the Autoprogressive Algorithm computer-implementation, these details are disclosed in D1 in [0093, 0107-0112] and Figs. 18A-19, see also the incorporated reference by D1 - Ser. No. 10/409,882 published as USP 7447614 which is incorporated by reference in instant case in [0033] of specification as filed).
Regarding claim 9, see D5, e.g. [0006] and/or [0012] regarding stepped force increments for measurement of displacement. 
Regarding claim 10, see 35 U.S.C 112(b) rejection above, and discussion in claim 1, reference to D5, [0006] and [0064] in-plane frame-to-frame axial and lateral displacement from the echoes.
Regarding claim 12, see D5 [0012] and/or [0064] regarding speckle tracking algorithm to measure the displacements. 
Regarding claim 13, D1 in view of D4 and D5 as discussed in claim 1 above,  discloses a system for characterization of mechanical properties of biological tissue, the system comprising: a probe having a force producing device having a RF-signal inducing ultrasound portion (see claim 1 above, D1 as modified by D4 and D5, specifically, ultrasound probe 40 of D4, interpreted as a force producing device in place of MPTI instrument 200/220 of D1); a force measuring device configured to measure an external force applied to the biological tissue (D4: Fig. 4 “force transducer” 44 [0031] in place of sensor 224 of D1); an echo measuring device configured to measure reflections of the RF-Signal induced by the ultrasound portion (D4: Fig. 4  “ultrasound machine” 41 [0031] receives and process received r.f. signals discussed in [0043] as a component of the ultrasound probe); and, a processor (D1: Fig. 2A “234”) in electrical communication with the measuring device (as modified by D4 above processor 234 of D1 will be in communication with the ultrasound probe 40, force measuring device 44 and ultrasound machine 41 in a similar fashion as depicted in Fig. 4 of D4); said processor programmed to measure a set of internal displacements from said tissue (as modified by D5 [0041, 0044]); the processor programmed to execute instructions to measure a set of internal displacements from the biological tissue based on the force measurements (D4 from force transducer) and RF –echo signal (as modified by D5, [0006],[0012] regarding acquired ultrasound echoes to calculate amount of strain and [0064] strain estimated by processing RF data - i.e., echo signal measurement corresponding to RF signal, to calculate in-plane frame-to-frame axial and lateral displacement) and to develop an informational model of mechanical properties of the D1 [0045, 0093, 0107-0112]).
Regarding claims 14, see [0093, 0107-0112] and Figs. 18A-19 see also the incorporated reference by D1 - Ser. No. 10/409,882 published as USP 7447614 which is incorporated by reference in instant case in [0033] of specification as filed, for details of the AutoP algorithm.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Ghaboussi et al) in view of D2 (US 20080021317 A1 to Sumananweera) in view of D3 (US 5524636 A1 to Sarvazyan et al).
Regarding claim 17, D1(Ghaboussi et al) discloses a method for generating nonparametric, information model of mechanical properties of biological tissue ([abstract] Fig. 2A,  [0045, 0093-0095, 0112, 0117]), the method comprising: compressing the biological tissue at a first and second location and recording surface force at each location and measuring an internal displacement ([0041-0042]) using a probe tonometer, and entering measured force and displacement into an Autoprogressive (AutoP”) algorithm (0045, [0105-0106, 0108, 0110]). 
D1 fails to disclose that the compressing is with an ultrasound probe having a linear array transducer that transmits a radio frequency (RF) signal into the tissue at the first and second location, acquiring and recording an RF echo frame each time said RF signal is transmitted, recording by a force-torque transducer surface force after each compression, and measuring the internal displacement using a speckle-tracking algorithm.
D2 (Sumananweera) in the same field of endeavor of diagnosis of biological tissue discloses a prior art ultrasound probe (“14” – [0023]) having a linear array transducer ([0024] and illustration Fig. 1) that transmits an RF signal into tissue after compressing the tissue, and records a surface force using a force-torque transducer (“16” – Fig. 1, [0035]) after each compression for elastrography imaging. A person of ordinary skill in the art would recognize that the device of D2 can be used in a method of determining force and displacement using an ultrasound probe, by applying compression and transmitting an ultrasound signal and recording, by a force-torque transducer, a surface force applied after each compression.
D3 (Sarvazyan et al), in the same field of endeavor of diagnosis of biological tissue by determining mechanical properties of tissue discloses that it was known in the prior art to measure internal displacement using a speckle tracking algorithm ([col. 25: 51 – col. 26: 10], D3 also exemplifies that ultrasound elastography necessarily involves transmitting of RF signal and detecting a reflected RF signal and recording RF echo generated by each transmitted RF signal ([col. 2: 31 – 45]). 
Since D1 teaches in [0117] that the method is applicable to in quantitative characterization of mechanical properties of soft tissue in general for diagnosis purposes, and D2 and D3 exemplify that a prior art ultrasound probe can apply compression on tissue at different location and measure applied force and displacement in different parts of the body not necessarily the eye, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the method of D1 with an ultrasound probe having a force-torque transducer to compress tissue at a first and second location, transmit an ultrasound signal to the D2, so as to provide force data input to the AutoP algorithm of D1, and measure internal displacement of the tissue using a speckle-tracking algorithm from the ultrasound signal as taught by D2,  so as to provide displacement data input to the AutoP algorithm of D1, wherein as exemplified by D3, the ultrasound signal comprise an RF signal and the reflected RF echo frame is recorded for analysis. The suggestion or motivation for modifying D1 is to facilitate diagnosis of soft tissue with force and displacement measurements for other body locations other than the eye, where a tonometer would not be applicable.
Regarding claim 18-21, are directed to the Autoprogressive Algorithm in the method, these details are disclosed in D1 in ([0093, 0107-0112] and Figs. 18A-19 see also the incorporated reference by D1 - Ser. No. 10/409,882 published as USP 7447614 which is incorporated by reference in instant case in [0033] of specification as filed).
Conclusion
Applicant request for interview is denied at this time in part due to new grounds of rejection necessitated by amendments to the claims to overcome previous rejections of claims 1-14, as well as the incomplete response by Applicant that failed to rebut obviousness rejections of claims 17-21 that constitutes an incomplete response. Applicant’s attention is directed to 37 C.F.R 1.133(b) In every instance where reconsideration is requested in view of an interview with an examiner, a complete 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793